                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                             NO. 5:06-CR-4-lH

UNITED STATES OF AMERICA,



        v.
                                                         ORDER

 DWAYNE BURMELL ARTIS,

        Defendant.




        This matter is before the court on defendant's prose motion

for early termination of his supervised release,              [DE #25].       The

court    has    carefully   considered   the   motion   and   the   conduct    of

defendant while on supervised release.           Considering defendant has

only served nineteen months of his term of supervised release, the

court hereby denies the motion without prejudice to be refiled if

desired once defendant has completed at least thirty (30) months

of his term of supervision .

                  .s"'
        This   _Jj_~ay   of October 2019.




                                                        District Judge

  At Greenville, NC
. #35
